Title: From Thomas Jefferson to Richard Hanson, 5 April 1791
From: Jefferson, Thomas
To: Hanson, Richard



Sir
Philadelphia April 5. 1791.

In my letter of Nov. 7. I informed you that on settling the affairs of the year there were expected to be 69,000 ℔. of tobacco to be appropriated to the making my annual payment of £500. sterl. to you and £200. sterl. to Kippen & co. Finding that tobacco of that quality would sell better here than in Virginia and probably better than in England I ordered so much as was at the warehouse to be brought here, and by that sample have sold the whole crop at 5. dollars, except the 14,000 ℔. which was fired and is to be sold in Virginia. 55,000 ℔. here @ 5. dollars and 14,000 ℔. there at the country price, will I presume, after paying the charges of bringing the former here, nearly about cover the 700£ sterl. I have been obliged to credit till September, as the tobacco will then be considered as old tobacco which entitled me to 5/ the hundred more than I should have got, had I sold it as it is at present. But I have hopes that if the tobacco can all be got here in time I can discount the purchaser’s bills at the bank in time for your payment.
I have sold to Mr. Ronald my Cumberland lands for £1076 sterling, half payable Jan. 1. 1796. the other half Jan. 1. 1797. both bearing interest from Oct. 5. 1790. He has given two separate bonds, and as a security for one of them he mortgages the whole lands purchased, and for the other bond he mortgages half his Beaverdam lands, which half I suppose of double the value of the bond for which it is a security. I had previously examined the records of Goochland and found these lands were under no incumbrance there. These two bonds would pay the whole of my instalment to you of the year 1797. and nearly half that of 1796. The dispositions which Mr. Jones and yourself have expressed of giving every indulgence in this business consistent with his security, induce me to hope, that as these bonds and mortgages would be a greater security to him than my simple bonds, you will give me my bonds for 1796. and 1797. in exchange for these, and for a bond to be executed for the balance of 1796. which Ronald’s bonds will not cover. The bonds in that case shall be assigned to you, and the mortgages regularly transferred. By this means you will be safer than as you now stand, and I shall be absolutely discharged of my instalment of 1797. and part of that of 1796. and the payment of this year being made there will remain only 4. more instalments of 500£ each and a fifth of nearly that sum, for which I shall provide by further sales without counting  on crops except for the first of them which will be due in 1792. before any money can probably be recieved on sales. My desire to get myself placed on sure ground as fast as possible induces me to make you the offer of these bonds and mortgages first. I will beg your immediate answer; as if you do not accept them, as payment, I must endeavor to avail myself of them otherwise. I am with much esteem Sir Your most obedt. humble servt,

Th: Jefferson

